Rule 424(b)(3) Reg. No. 333-63162 MEDIX RESOURCES, INC. SUPPLEMENT TO PROSPECTUS DATED AUGUST 6, 2001 On August 14, 2001, the Company filed a Form 10-Q for its second quarter ending June 30, 2001. A copy of the Form 10-Q can be obtained from the Company or from the SEC, and should be delivered with the Prospectus. Our net loss for the quarter was ($1,635,000), and at June 30, 2001 we had an accumulated deficit of ($27,317,000 ) and a working capital deficit of ($1,347,000). 29,703 shares of our common stock registered in the name of Dutchess Advisors Limited under the caption "Selling Shareholders" in the Prospectus have been transferred to Dutchess Private Equities Fund, L.P., and from the date hereof the number of shares listed under such caption for such selling shareholders shall be deemed to be: Dutchess Private Equities Fund, L.P, 1,529,703 shares, and Dutchess Advisors Limited, 570,297 shares. On August 13, 2001, our initial draw-down under the Equity Line of Credit Agreement for the amount of $196,350.00 was closed. In connection therewith, we issued 229,500 shares to Cornell Capital Partner, L.P., and 25,500 shares to
